Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/27/2020 and 12/20/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 08/27/2020 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4, 7-13, and 17 are objected to because of the following informalities:  
Regarding claim 4, the word “offiller” appears to lack a space. The word “of filler” is suggested as a replacement.
Regarding claim 7, the presence of the word “that” appears to deprive the “wherein” clause of a deeded indicative verb. Deletion of “that” is suggested.
Regarding claim 9, the phrase “to on a surface of the substrate” is grammatically incorrect. Deletion of one of the preposition is suggested.
Regarding claims 12 and 17, the word “continous” appears to be a misspelling of “continuous”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “wherein the pads are electrically connected to a wire in the substrate” is unclear with regard to how the recited plurality of pads can be connected to a single wire, and yet not contradict the arrangements shown in the drawings.
Regarding claims 12 and 17, the limitation, “performed in a [continous] processing” is unclear with respect to what Applicant believes is required to make a process “continuous”, since it must involve more than any mere incremental change in the parameters of the processing. The examiner suggests that replacement with “performed in an uninterrupted series of steps and” would be more in keeping with Applicant’s intent.
Regarding claim 14, the limitation, “including a pad” is unclear to whether it is the first resin layer or the substrate that includes the pad.
References Cited
Hoang (US 6201301 B1) teaches in Fig. 5 and related texts a semiconductor device, comprising: 
a substrate (10) having a plurality of pads (under bump 34 on the substrate not shown) on a surface of the substrate; 

    PNG
    media_image1.png
    188
    652
    media_image1.png
    Greyscale

a semiconductor chip (12) that includes a plurality of metal bumps (34) connected to corresponding pads on the substrate; 
a first resin layer (underfill resin 36) between the surface of the substrate and the semiconductor chip; 
a second resin layer (underfill Fillet F) between the substrate and the semiconductor chip; and 
a third resin layer (38) on the substrate and above the semiconductor chip. 
Hoang fails to further teach and/or suggest having the second resin between and between the first resin layer and at least one of the metal bumps.

Claims 1-2, and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0008 as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JASMINE J CLARK/Primary Examiner, Art Unit 2816